--------------------------------------------------------------------------------

Exhibit 10.19




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Award Agreement


No. of Shares: _________________




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated January 26, 2011
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation (“Capital One” or the “Company”), and _________________ ("you"), is
made pursuant and subject to the provisions of the Company's 2004 Stock
Incentive Plan, as amended and restated (the "Plan"), and all capitalized terms
used herein that are defined in the Plan shall have the same meaning given them
in the Plan unless otherwise defined herein.


WHEREAS, Article 8 of the Plan provides for the award from time to time in the
discretion of the Capital One Board of Directors (the “Board”) or its
Compensation Committee (the “Committee”) of shares of common stock of Capital
One, $.01 par value per share (the “Common Stock”), the vesting of which is
subject to continued employment or other conditions;


W I T N E S S E T H :


1.              Grant of Restricted Stock. Capital One hereby grants to
you __________________ shares of Common Stock (the "Restricted Stock").  The
Restricted Stock shall vest and become freely transferable only in accordance
with the provisions of this Agreement and of the Plan.


2.              Non-Transferability.  Subject to the provisions of Section 3
hereof, the rights represented by the Restricted Stock shall not be assignable
or transferable, or otherwise alienated or hypothecated, under any
circumstances.  Any purported or attempted transfer of such shares or such
rights shall be null and void and shall result in the immediate forfeiture and
cancellation of the Restricted Stock.


3.              Lapse of Restrictions.


(a)           Vesting.  Except as provided in subsections 3(b), 3(c) and 3(d)
below and to the extent not previously vested as provided herein, the Restricted
Stock shall become transferable and the restrictions shall lapse in full
according to the following schedule:


One-third of the Restricted Stock on the first anniversary of the Date of Grant
One-third of the Restricted Stock on the second anniversary of the Date of Grant
One-third of the Restricted Stock on the third anniversary of the Date of Grant


(b)           Effect of Termination of Employment.

 
 

--------------------------------------------------------------------------------

 

(i)             Upon your termination of employment with Capital One for any
reason other than death, Disability, Retirement, or Change of Control, all
shares of Restricted Stock shall immediately be forfeited (to the extent not
previously vested as provided herein).


(ii)            Upon your termination of employment with Capital One as a result
of your death or Disability, all of the shares of the Restricted Stock shall
immediately vest and become transferable and all restrictions thereon shall
lapse upon such termination of employment (to the extent not previously vested
as provided herein).


(iii)           Upon your termination of employment with Capital One as a result
of Retirement, the shares of the Restricted Stock shall continue to vest and
become transferable pursuant to the vesting schedule set forth in Section 3(a)
above (to the extent not previously vested as provided herein).


(c)            Vesting Schedule Upon Eligibility for Retirement.


(i)             Unless otherwise determined by the Committee or the independent
members of the Board, as applicable, and to the extent permitted or required by
law, the Restricted Stock shall become transferable upon you becoming eligible
for Retirement, only and to the extent sufficient, if sold at Fair Market Value,
on the date of such eligibility, to provide for the payment of the tax liability
caused as a consequence of such eligibility condition in accordance with
applicable tax laws. It is understood that the remaining portion of the
Restricted Stock shall continue to vest according to its original schedule.


(ii)            Notwithstanding any other provision of this Agreement to the
contrary, Capital One will instruct the Plan administrator to withhold and
transfer to Capital One the Restricted Stock that becomes transferable pursuant
to the immediately foregoing paragraph in satisfaction of your tax withholding
liability, unless you notify Capital One of your intention to satisfy such tax
withholding obligations in another permissible manner not less than 60 days
prior to such eligibility date. Capital One reserves the right to change this
instruction at any time.


(d)           Effect of Change of Control.  If a Change of Control of Capital
One occurs, then all of the shares of the Restricted Stock shall vest and become
transferable and all restrictions thereon shall lapse immediately upon the
occurrence of such Change of Control (to the extent not previously vested as
provided herein).


4.             Prohibition of Tax Election.  You shall not attempt or purport to
elect under Section 83(b) of the Internal Revenue Code to pay income tax at the
time of the Restricted Stock grant, and any such attempted or purported election
shall result in the immediate forfeiture and cancellation of all of the
Restricted Stock granted to you under this Agreement.

 
 

--------------------------------------------------------------------------------

 

5.              Modification and Waiver.  Except as provided in the Plan with
respect to determinations of the Committee and subject to the Committee’s right
to amend the Plan, neither this Agreement nor any provision hereof can be
changed, modified, amended, discharged, terminated or waived orally or by any
course of dealing or purported course of dealing, but only by an agreement in
writing signed by you and Capital One; provided that, changes, modifications and
amendments not detrimental to you may be made in writing signed only by Capital
One.  No such agreement shall extend to or affect any provision of this
Agreement not expressly changed, modified, amended, discharged, terminated or
waived or impair any right consequent on such a provision.  The waiver of or
failure to enforce any breach of this Agreement shall not be deemed to be a
waiver or acquiescence in any other breach thereof.


6.              Tax Withholding.  If you become subject to withholding under
applicable tax laws, you agree to pay Capital One the amount required to be
withheld by one or more of the following methods:


(a)            Capital One’s designated agent will automatically withhold the
number of shares having a Fair Market Value equal to the amount required to be
withheld and deliver the proceeds thereof to Capital One, unless you otherwise
instruct Capital One or its designated agent as provided in (b) or (c) below;
 
(b)           by making a timely election to send cash or check payment; or


(c)           by such other methods as Capital One may make available from time
to time.
 
7.              Dividends.  With respect to the Restricted Stock, dividends
shall be paid to you in cash as soon as is practicable after dividends are paid
to the Company’s other stockholders.


8.              Governing Law.  This Agreement shall be governed by federal law
and, to the extent not preempted thereby, by the laws of the State of Delaware.


9.              Conflicts.  In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this
Agreement, except terms otherwise defined herein, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the date hereof.


10.            Bound by Plan.  In consideration of the grant of the Restricted
Stock, you agree that you will comply with such conditions as the Committee may
impose on the Restricted Stock and be bound by the terms of the Plan.


11.            Employment Status.  This Agreement does not constitute a contract
of employment nor does it alter your terminable at will status or otherwise
guarantee future employment.


12.            Binding Effect.  This Agreement shall be binding upon,
enforceable against, and inure to the benefit of you and your legatees,
distributees and personal representatives, and Capital One and its successors
and assigns.


13.            Forfeiture Event.  You agree to reimburse the Company with
respect to the Restricted Stock to the extent required under Section 304 of the
Sarbanes-Oxley Act of 2002 or as otherwise required by law.

 
 

--------------------------------------------------------------------------------

 

14.            Clawback.


(a)            In the event that the Committee determines that you have
willfully engaged in illegal conduct or gross misconduct that in either case is
materially and demonstrably injurious to the Company, you shall deliver to the
Company on the Forfeiture Delivery Date the Forfeiture Shares (each as defined
below), if any.


For purposes of this Section 14(a):


(i)             No act or failure to act on your part shall be considered
“willful” unless it is done, or omitted to be done, by you in bad faith or
without reasonable belief that your action or omission was in the best interests
of the Company.  Any act, or failure to act, based upon (A) authority given
pursuant to a resolution duly adopted by the Board, or if the Company is not the
ultimate parent corporation of the affiliated companies and is not
publicly-traded, the board of directors of the ultimate parent company, (B) the
instructions of the Chief Executive Officer of the Company (unless you are the
Chief Executive Officer at the time of any such instruction) or (C) the advice
of counsel for the Company shall be conclusively presumed to be done, or omitted
to be done, by you in good faith and in the best interests of the Company.


(ii)            “Clawback Period” means the one-year period ending on the date
the Committee makes the determination referenced in the first sentence of this
Section 14(a).


(iii)           “Forfeiture Shares” means (i) the number of shares of the
Restricted Stock that vested under this Agreement within the Clawback Period and
that are held by you as of the Forfeiture Delivery Date plus (ii) the pre-tax
proceeds from sales or other transfers, if any, of the shares of Restricted
Stock that vested under this Agreement during the Clawback Period and that you
have sold or otherwise transferred prior to the Forfeiture Delivery Date.  The
“pre-tax proceeds” for any shares that were transferred by you in a transaction
other than a sale on the New York Stock Exchange shall be the Fair Market Value
of such shares as of the date of such transaction.  The “pre-tax proceeds” for
any shares that were withheld pursuant to Section 6 shall be the Fair Market
Value of such shares as of the date they were withheld.


(iv)           “Forfeiture Delivery Date” means the date that is 30 days after
the Committee makes the determination referenced in the first sentence of this
Section 14(a), or such earlier date upon which you deliver the Forfeiture Shares
to the Company.


(b)           It is your responsibility to ensure that the shares of common
stock of the Company you deliver on a Forfeiture Delivery Date are shares of the
Restricted Stock.  In the absence of Company records or written documentation
from your broker demonstrating this fact, you must deliver to the Company the
Fair Market Value of any Forfeiture Shares as of the date that such shares of
Restricted Stock are transferred from your stock plan account or otherwise
become indistinguishable from other shares of common stock of the Company that
you may hold on the Forfeiture Delivery Date.


15.           Mandatory Holding Requirement.

 
 

--------------------------------------------------------------------------------

 

(a)           You agree that with respect to the Applicable Holding Shares you
may not transfer, sell, pledge, hypothecate or otherwise dispose of such
Applicable Holding Shares until the Holding Date; provided that the requirements
set forth in this Section 15 shall immediately lapse and be of no further force
and effect upon your death, Disability or a Change of Control.


(b)           For purposes of this Section 15:


(i)             “Applicable Holding Shares” means 50% of the shares of
Restricted Stock acquired hereunder (not including any shares sold or retained
by the Company to fund the payment of any tax withholding obligation payable in
connection with the Restricted Stock) during your term of employment with the
Company and during the one-year period after termination of your employment for
any reason; and


(ii)            “Holding Date” means the first anniversary of the date of
acquisition of any Applicable Holding Shares.


16.           Miscellaneous.


(a)           Your obligations under this Agreement shall survive any
termination of your employment with the Company for any reason.


(b)           You acknowledge that any of the Company’s rights or remedies under
this Agreement shall be cumulative and in addition to whatever other remedies
the Company may have under law or equity.


(c)           You agree that any recovery by the Company under this Agreement
will be a recovery of shares of the Restricted Stock to which you were not
entitled under this Agreement and is not to be construed in any manner as a
penalty.


(d)           The Company may, to the maximum extent permitted by applicable
law, retain for itself funds or securities otherwise payable to you pursuant to
this Agreement to satisfy any obligation or debt that you owe the Company,
including any obligations hereunder.  The Company may not retain such funds or
securities until such time as they would otherwise be distributable to you in
accordance with this Agreement.




[Signature page follows.]

 
 

--------------------------------------------------------------------------------

 

Capital One from time to time distributes and makes available to associates a
disclosure document relating to the Plan.  You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan.  You
should carefully read the Plan disclosure document and the Plan.  By accepting
the benefits of this Restricted Stock Agreement you acknowledge receipt of the
Plan and the Plan disclosure document and agree to be bound by the terms of this
Agreement and the Plan.


IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.





 
CAPITAL ONE FINANCIAL CORPORATION
     
By:
             
Jory Berson
 
Chief Human Resources Officer


 

--------------------------------------------------------------------------------